Per Curiam:
This order must be reversed. In Weinstein v. Frank (56 App. Div. 275) we considered the general nature of such orders and held that it was not every person not worth $100 who could sue in forma pauperis,• but “ only those who otherwise would be unable to prosecute their action.” This petitioner merely says that she has not now the means to prosecute the action, but she does not say she cannot get them, nor that she will be unable to present her cause unless the order should be granted. She receives wages, but what her earnings are or whether she is compelled to support herself does not appear, nor is it shown that her parents are- not able to support her. Applications of this character have become very frequent, and they amount in most- cases to an abuse- of the statute authorizing them. The discretion was not properly exercised in *95this case, and the order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Present—Van Bront, P. J., Patterson, O’Brien and Laughlin, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.